Citation Nr: 0941518	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  07-16 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to an initial rating for status post left knee 
injury with degenerative arthritis, postoperative 
(instability) greater than 10 percent disabling. 

2. Entitlement to an increased rating for status post left 
knee injury with degenerative arthritis, postoperative 
(limitation of motion) greater than 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had two periods of active service from October 
1988 to February 1989 and January 2006 to March 2007.  The 
record also indicates that the Veteran had an additional 
period of active service beginning in January 2008.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from two rating decisions from the Department of 
Veterans Affairs (VA), Regional Office (RO) in Houston, 
Texas.  A March 2005 rating decision denied an increased 
rating for status post left knee injury with degenerative 
arthritis, post operative, and continued the 10 percent 
rating.  An April 2007 rating decision granted service 
connection for status post left knee injury with degenerative 
arthritis, post operative with slight instability with a 10 
percent rating. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2008, the RO was informed that the Veteran was 
currently on active duty.  The service treatment records from 
this recent period of active service are not of record.  VA's 
duty to assist requires that those records be obtained.  
38 C.F.R. § 3.159(c) (2009).  The Veteran's claims for an 
increased rating for his left knee disabilities cannot be 
adjudicated without all service treatment records.  

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of the Veteran's service 
treatment records for the time period 
beginning January 2008. 

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, including 
scheduling an examination if necessary, 
readjudicate the Veteran's claims.  If 
either decision remains adverse to the 
Veteran, furnish the Veteran and his 
representative with a supplemental 
statement of the case and afford a 
reasonable period of time within which to 
respond.  The case should then be returned 
to the Board, if in order, for further 
appellate review.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008)



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


